Citation Nr: 1110767	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a cervical strain, currently rated 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral hand rash.  

3.  Entitlement to a compensable rating for a left foot disability.  

4.  Entitlement to a compensable rating for a right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  A Notice of Disagreement was filed in October 2006, a Statement of the Case was issued in June 2007, and a Substantive Appeal was received in July 2007.  

The September 2006 rating decision also denied entitlement to increased ratings for right middle finger and lumbar strain disabilities, and the Veteran filed a Notice of Disagreement in October 2006.  A Statement of the Case was issued in June 2007.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the cervical spine, bilateral hand rash, and bilateral foot disabilities.  Thus, the right middle finger and lumbar strain issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2009 VA Form 646 and January 2011 Informal Hearing Presentation, the Veteran stated that his cervical strain, bilateral hand rash, and bilateral foot disabilities have worsened since his last VA examination in November 2008.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an examination to ascertain the severity and manifestations of his service-connected cervical strain and the degree of impairment this disability causes in his capacity for performing substantially gainful employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's cervical strain in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's service-connected cervical strain produces in his capacity for performing substantially gainful employment.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain the reasoning.  A clear rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file should be made available to the examiner for review.  

2.  The Veteran should be afforded an examination to ascertain the severity and manifestations of his service-connected bilateral hand rash and the degree of impairment this disability causes in his capacity for performing substantially gainful employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's bilateral hand rash in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's service-connected bilateral hand rash produces in his capacity for performing substantially gainful employment.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain the reasoning.  A clear rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file should be made available to the examiner for review.  

3.  The Veteran should be afforded an examination to ascertain the severity and manifestations of his service-connected right and left foot disabilities and the degree of impairment these disabilities cause in his capacity for performing substantially gainful employment.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's right and left foot disabilities in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's service-connected right and left foot disabilities produce in his capacity for performing substantially gainful employment.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain the reasoning.  A clear rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file should be made available to the examiner for review.  

4.  Then the RO should readjudicate the matters on appeal.  If the claims for increased ratings for cervical spine, bilateral hand rash, and bilateral foot disabilities remain denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


